                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

KIMBERLY LOWE,

                  Plaintiff,
v.                                     Case No. 8:18-cv-2667-T-33SPF

STME, LLC,

                  Defendant.
                               /

                               ORDER

     Before this Court is Defendant STME, LLC’s Motion to

Dismiss Plaintiff Kimberly Lowe’s First Amended Complaint

(Doc. # 22), filed on December 31, 2018. Lowe responded in

opposition on January 14, 2019. (Doc. # 23). For the reasons

that follow, the Motion is granted in part and denied in part.

I.   Background

     Lowe was employed as a massage therapist by STME, which

does business as Massage Envy. (Doc. # 21 at ¶ 7). In

September of 2014, Lowe requested time off to visit Ghana

while her sister was stationed there by the U.S. Navy. (Id.

at ¶ 9). Lowe’s request was initially approved by her manager.

(Id. at ¶ 10). However, Massage Envy’s owners allegedly

“became concerned that Lowe would contract Ebola as a result

of her travel.” (Id. at ¶ 11). Massage Envy was advised by a

                                   1
management   services      company       and   the    Center     for   Disease

Control that Lowe’s risk of contracting Ebola was low. (Id.

at ¶¶ 12-15). They also advised Massage Envy that Lowe should

be permitted to resume working upon her return if she did not

exhibit any symptoms of Ebola. (Id.).

     Nonetheless, on October 22, 2014, Massage Envy’s owners

met with Lowe to ask her not to travel to Ghana. (Id. at ¶¶

17-18). They informed Lowe that her employment would be

terminated if she traveled to Ghana because they feared Lowe

would contract Ebola. (Id. at ¶¶ 19-20). But “Lowe refused to

cancel her previously-approved trip because of Massage Envy’s

erroneous belief that Ghanaians had Ebola,” and therefore,

“traveled    to   Ghana,    as   planned.”           (Id.   at   ¶¶    21-22).

Consequently, Massage Envy terminated Lowe. (Id. at ¶ 23).

     According to Lowe, “there was an Ebola outbreak in other

countries in West Africa,” but “there was no Ebola outbreak

in Ghana in 2014.” (Id. at ¶ 28). So Lowe alleges that Massage

Envy did not believe she would contract Ebola due to visiting

Ghana, “but due to her interaction with black African people

generally.” (Id. at ¶ 32). In fact, “[m]ore than 98% of

Ghanaians are black Africans” so “Lowe was certain to interact

with black Africans and intended to associate with black

                                     2
Africans on her trip.” (Id. at ¶ 30). Therefore, Lowe alleges

she was actually terminated because Massage Envy did not want

her, “a white American citizen,” to “interact with black

Africans.” (Id. at ¶¶ 25, 60).

     The Equal Employment Opportunity Commission (“EEOC”)

initially brought an action on Lowe’s behalf for disability

discrimination under the Americans with Disabilities Act.

EEOC v. STME, LLC, 309 F. Supp. 3d 1207 (M.D. Fla. 2018). The

EEOC action was dismissed with prejudice, so Lowe’s motion to

intervene was denied as moot, and therefore, Lowe was unable

to bring any claims on her own behalf. As a result, Lowe

initiated this action in state court, alleging Massage Envy

committed   race   and   national   origin   discrimination   in

violation of 42 U.S.C § 1981 and disability discrimination in

violation of the Florida Civil Rights Act (“FCRA”). (Doc. #

1-1). Massage Envy timely removed the case to this Court (Doc.

# 1), and shortly thereafter, moved to dismiss Lowe’s initial

complaint. (Doc. # 4). The Court granted Massage Envy’s motion

and dismissed Lowe’s claims without prejudice. (Doc. # 16).

Lowe filed her Amended Complaint on December 17, 2018. (Doc.

# 21). Massage Envy then filed the instant Motion on December

31, 2018. (Doc. # 22). Lowe has responded (Doc. # 23), and

                               3
the Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes     them    in   the   light     most   favorable     to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.    2004).     Further,       this   Court   favors     the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell    Atl.    Corp.   v.    Twombly,      550   U.S.   544,    555   (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to    or   referenced     in      the   complaint,     and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

                                        4
F.3d 840, 845 (11th Cir. 2004).

III. Analysis

     Massage Envy argues that each count of the Amended

Complaint should be dismissed with prejudice. The Court will

address each count separately.

     A.   Section 1981 Claims

     Section 1981 prohibits intentional race and alienage

discrimination in the making and enforcement of public and

private contracts, including employment contracts. Ferrill v.

Parker Grp., Inc., 168 F.3d 468, 472 (11th Cir. 1999). Count

I of the Amended Complaint alleges Massage Envy violated

Section 1981 by terminating Lowe because of her association

with black Africans or in retaliation of her protected conduct

of refusing not to associate with black Africans. (Doc. # 21

at ¶ 60). Massage Envy argues Lowe fails to state either an

associational discrimination claim or a retaliation claim

under Section 1981. (Doc. # 22 at 11-12).

          1.    Associational Discrimination Claim

     The Amended Complaint alleges Massage Envy discriminated

against Lowe, “a white American citizen, because of her

association with persons who are black African[s].” (Doc. #

21 at ¶ 60). Massage Envy argues Lowe fails to state a claim

                                5
under Section 1981 because Lowe had not yet associated with

any black Africans when she was terminated. (Doc. # 22 at

11).

       “[S]ection 1981 prohibits discrimination based upon an

interracial marriage or association.” Parr v. Woodmen of

World Life Ins. Co., 791 F.2d 888, 890 (11th Cir. 1986). The

Eleventh Circuit has recognized that an intimate relationship

between the plaintiff and an individual of a different race

will   support   an   associational    discrimination      claim.   See

Tomczyk v. Jocks & Jills Rests., LLC, 198 F. App’x 804, 809

(11th Cir. 2006) (interracial relationship); Parr, 791 F.2d

at 890 (interracial marriage). Some courts expressly require

a significant relationship – such as an intimate or familial

relationship — to support an associational discrimination

claim. See, e.g., Larochelle v. Wilmac Corp., 210 F. Supp. 3d

658,    694-93   (E.D.   Pa.   2016)   (holding     an   associational

discrimination     claim   requires    there   be    a    “substantial

relationship”).

       Other courts, by contrast, have held a less significant

relationship – such as a friendly or social relationship –

will support such a claim. See Drake v. Minn. Mining & Mfg.

Co., 134 F.3d 878, 884 (7th Cir. 1998) (rejecting the argument

                                  6
that “some objectively quantifiable ‘degree of association’

is required in order to state an associational claim”). But

even   cases   requiring       less   significant        relationships      have

found there to be at least some existing relationship between

the plaintiff and an individual of a different race. See Id.

(coworkers); see also Baker v. Kelly Smith, LLC, 977 F. Supp.

2d 1231, 1236-37 (M.D. Fla. 2013) (dismissing Section 1981

associational    discrimination           claim    for   lack     of   standing

because plaintiff did “not allege that she had an existing

relationship    with      a    non-white     job    applicant”         (emphasis

added)). Here, Lowe does not allege that she had any existing

relationship    –   let       alone   a   significant       one    —    with   an

individual of a different race when she was terminated by

Massage Envy.

       Nor does Lowe identify any case that has held planned

association with an unidentified individual of a different

race is sufficient to state an associational discrimination

claim. As Judge Scriven noted in Lowe’s previous EEOC action

against Massage Envy for disability discrimination:

       The EEOC has not presented, nor is the Court aware,
       of any Eleventh Circuit case in which an
       association discrimination claim was sustained
       based on an employer’s knowledge of a potential
       future association with a disabled person or

                                      7
     persons. Rather, the Eleventh Circuit has evaluated
     association discrimination claims only when the
     allegations are based on an existing relationship
     or association with a disabled person or persons.

STME, LLC, 309 F. Supp. 3d at 1214. Other courts have reached

similar    conclusions      for       disability      associational

discrimination   claims.   See    Freilich   v.    Upper   Chesapeake

Health, Inc., 313 F.3d 205, 216 (4th Cir. 2002) (holding a

doctor’s “generalized references to association with disabled

persons . . . [were] not sufficient to state a claim for

associational discrimination under the ADA” because “[e]very

hospital employee can allege at least a loose association

with disabled patients”); Tyson v. Access Servs., 158 F. Supp.

3d 309, 314 (E.D. Pa. 2016) (“[A] plaintiff must show a

‘specific association with a disabled individual’ and that

the adverse employment decision was based on . . . the

employees’ relationships with particular disabled persons.’”

(emphasis added)).

     The only case law Lowe offers to support her argument

that planned association with unidentified individuals of a

different race is sufficient to state a claim is Pereda v.

Brookdale Senior Living Communities, Inc., 666 F.3d 1269

(11th Cir. 2012). There, the Eleventh Circuit held “that


                                  8
because the FMLA requires notice in advance of future leave,

employees   are   protected    from   interference    prior   to   the

occurrence of a triggering event, such as the birth of a

child.” Id. at 1274. According to Lowe, Pereda stands for the

proposition that the timing of the employer’s discrimination

is immaterial. (Doc. # 23 at 7). However, the Eleventh Circuit

later clarified in an unpublished opinion that its holding in

Pereda was limited to claims brought under Section 2615 of

the FMLA, which states it is “unlawful for any employer to

interfere with, restrain, or deny the exercise of or the

attempt to exercise, any right provided under” the FMLA.

Miller v. Roche Sur. & Cas. Co., 502 F. App’x 891, 894-95

(11th Cir. 2012) (quoting 29 U.S.C. § 2615(a)(1)) (holding

Pereda was inapplicable to FLSA claim). Therefore, Pereda can

be   distinguished   because    Lowe    brings   an   associational

discrimination claim under Section 1981.

     In sum, Lowe did not have any existing relationship with

an individual of a different race when she was terminated. As

a result, Lowe cannot state an associational discrimination

claim under Section 1981. Thus, further amendment would be

futile. See Hall v. United Ins. Co. of Am., 367 F.3d 1255,

1262-63 (11th Cir. 2004) (“[A] district court may properly

                                 9
deny leave to amend the complaint under Rule 15(a) when such

amendment would be futile.”). Lowe’s claim for associational

discrimination under Section 1981 is therefore dismissed with

prejudice.

             2.     Retaliation Claim

     “To state a retaliation claim under § 1981, a plaintiff

must allege a defendant retaliated against him because the

plaintiff engaged in statutorily protected activity.” Jimenez

v. Wellstar Health Sys., 596 F.3d 1304, 1311 (11th Cir. 2010).

Lowe alleges she engaged in a statutorily protected activity

by refusing to cancel her trip to Ghana even though Massage

Envy demanded she not take the trip. (Doc. # 21 at 4).

     True, a passive form of opposition, such as an employee’s

refusal to follow a supervisor’s discriminatory order, can be

a statutorily protected activity. Crawford v. Metro. Gov’t of

Nashville     &    Davidson    Cty.,    555   U.S.     271,   277    (2009).

Nonetheless, “[e]ven after Crawford, to engage in protected

activity,    the    employee    must    still,   ‘at    the   very    least,

communicate her belief that discrimination is occurring to

the employer,’ and cannot rely on the employer to ‘infer that

discrimination has occurred.’” Demers v. Adams Homes of Nw.

Fla., Inc., 321 F. App’x 847, 852 (11th Cir. 2009).

                                       10
       Lowe does not allege that she communicated her belief

that discrimination was occurring. Instead, Lowe only alleges

she refused to cancel her trip to Ghana despite Massage Envy’s

order. But this, alone, is insufficient to constitute a

protected   activity.      See   Lard    v.   Ala.    Alcoholic    Beverage

Control Bd., No. 2:12-cv-452-WHA, 2012 WL 5966617, at *3 (M.D.

Ala. Nov. 28, 2012) (holding plaintiff’s refusal to comply

with defendant’s order to resign without stating his belief

that    discrimination     was   occurring      was    not    a   protected

activity); see also Brown v. Fla. Gulf Coast Univ. Bd. of

Trs., No. 2:18-cv-157-FtM-29MRM, 2018 WL 5971661, at *8 (M.D.

Fla. Nov. 14, 2018) (dismissing retaliation claim because

plaintiff   failed    to   allege   whether     she    communicated        her

belief that discrimination was occurring).

       Therefore,    because     Lowe    has    failed       to   allege    a

statutorily protected activity, her Section 1981 retaliation

claim is due to be dismissed. While Lowe has already been

provided an opportunity to amend, the Court will nevertheless

permit Lowe one more opportunity to amend her retaliation

claim to properly allege a statutorily protected activity.

       B.   FCRA Claims

       Count II of the Amended Complaint alleges Massage Envy

                                    11
violated the FCRA by terminating Lowe on the basis of a

perceived handicap; namely that Lowe would contract Ebola if

she traveled to Ghana. (Doc. # 21 at ¶¶ 65-66). Count II also

alleges Massage Envy violated the FCRA by terminating Lowe in

retaliation for her refusal to refrain from engaging in a

protected activity. (Id). Massage Envy argues Lowe’s FCRA

claims   should   be    dismissed    with    prejudice   on    numerous

grounds. (Doc. # 22 at 15-24).

      However,    the   only   federal       claims   have    now   been

dismissed. To preserve Lowe’s ability to assert her FCRA

claims in state court, Massage Envy’s Motion to Dismiss with

respect to the FCRA claims is denied without prejudice.

Massage Envy may raise its arguments regarding the FCRA claims

in a subsequent motion to dismiss, if it chooses to file one.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant   STME,    LLC’s    Motion    to   Dismiss    Plaintiff

      Kimberly Lowe’s First Amended Complaint (Doc. # 22) is

      GRANTED IN PART AND DENIED IN PART.

(2)   The associational discrimination claim under 42 U.S.C.

      § 1981 in Count I is dismissed with prejudice.

(3)   The retaliation claim under 42 U.S.C. § 1981 in Count I

                                    12
      is dismissed without prejudice and with leave to amend

      by February 19, 2019.

(4)   The Motion to Dismiss with respect to the FCRA claims in

      Count II is denied without prejudice.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

5th day of February, 2019.




                              13
